DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on December 6, 2021 and January 11, 2022 (IDS filing) to the non-final Office action of September 10, 2021 is acknowledged. The Office action on the currently pending claims 1-4, 6-15, 18-19, and 21-24 follows.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Crosland (Reg. No. 66758) on January 10, 2022.
The application has been amended as follows: 
Claim 1: “A receptacle assembly comprising: 
a receptacle cage having a front face, a first sidewall, a second sidewall, and a rear face that define an interior cavity, the receptacle cage having a first width spanning between the first sidewall and the second sidewall; 
at least one socket region disposed within the interior cavity of the receptacle cage and configured to receive a module inserted into to the front face of the receptacle cage, the at least one socket region having a second width, the second width being smaller than the first width such that a first airflow passageway is defined by the first sidewall and the module when the module is disposed within 
a heatsink disposed within the interior cavity of the receptacle cage proximate to the at least one socket region, the heatsink comprising: 
a base having a top surface and an opposite bottom surface, 
a plurality of first fins extending from the top surface of the base in a first vertical direction, and 
a plurality of second fins extending from the bottom surface of the base in a second vertical direction that is opposite of the first vertical direction such that the plurality of second fins are provided within at least one of the first airflow passageway and the second airflow passageway.
Claim 9: “A receptacle assembly comprising: 
a receptacle cage having a front face, a first sidewall, a second sidewall, and a rear face that define an interior cavity;  
at least one socket region disposed within the interior cavity of the receptacle cage and configured to receive a module inserted into to the front face of the receptacle cage; 
a first airflow passage disposed within the interior cavity of the receptacle cage between the first sidewall and the at least one socket region, the first airflow passage spanning from the front face toward the rear face of the receptacle cage; 
a second airflow passage disposed within the interior cavity of the receptacle cage between the second sidewall and the at least one socket region, the second airflow passage spanning from the front face toward the rear face of the receptacle cage; and 
a heatsink disposed within the interior cavity of the receptacle cage proximate to the at least one socket region, the heatsink comprising: 
a base having a top surface and an opposite bottom surface, 
a plurality of first fins extending from the top surface of the base in a first vertical direction, and 
such that the plurality of second fins are provided within at least one of the first airflow passage and the second airflow passage.”
Claim 15: “A receptacle assembly comprising: 
a receptacle cage having a front face, a first sidewall, a second sidewall, and a rear face that define an interior cavity, the receptacle cage having a first width spanning between the first sidewall and the second sidewall; 
at least one socket region disposed within the interior cavity of the receptacle cage and configured to receive a module inserted into to the front face of the receptacle cage, the at least one socket region having a second width, the second width being smaller than the first width; and 
a heatsink disposed within the interior cavity of the receptacle cage proximate to the at least one socket region such that the heatsink is in abutment with the module when the module is disposed within the at least one socket region, the heatsink having a third width that is larger than the second width of the at least one socket region, the heatsink further comprising: 
a base having a top surface and an opposite bottom surface, 
a plurality of first fins extending from the top surface of the base in a first vertical direction, and 
a plurality of second fins extending from the bottom surface of the base in a second vertical direction that is opposite of the first vertical direction such that the plurality of second fins are provided between the at least one socket region and at least one of the first sidewall and the second sidewall of the receptacle cage.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 9, and 15, and at least in part, because claims 1, 9, and 15 respectively recite the limitations:

(Claim 9): “the plurality of second fins are provided within at least one of the first airflow passageway and the second airflow passageway”; and
(Claim 15): “the plurality of second fins are provided between the at least one socket region and at least one of the first sidewall and the second sidewall of the receptacle cage”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 1, 9, and 15, are believed to render said independent claims 1, 9, and 15, and all claims depending therefrom, allowable over the prior art of record, taken alone or in combination.
In Applicant’s response of December 6, 2021, claim 17 was cancelled in order to at least address the claim objection that was made in the previous Office action. The claim amendment has been fully considered and accepted. The claim objection is hereby withdrawn.
The Examiner has reviewed the IDS filed on 01/11/2022, and none of the references cited provide any references that can reject the claims of the instant application.
Finally, the Office has not identified any double-patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 2835                                                                                                                                                                                                        
/STEPHEN S SUL/Primary Examiner, Art Unit 2835